NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



JON P. MOYER, DOC #C11849,                  )
                                            )
             Appellant,                     )
                                            )
v.                                          )
                                            )      Case No. 2D17-3918
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed December 14, 2018.

Appeal from the Circuit Court for Polk
County; J. Kevin Abdoney, Judge.

Howard L. Dimmig, II, Public Defender,
and Clayton R. Kaeiser, Special Assistant
Public Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Helene S. Parnes,
Senior Assistant Attorney General,
Tampa, for Appellee.



PER CURIAM.


             Affirmed.


LaROSE, C.J., and VILLANTI and SLEET, JJ., Concur.